UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT


                          _______________

                            No. 93-4935
                          _______________


         UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

         versus

         BRUCE R. WEST, SR.,

                                     Defendant-Appellant.

         __________________________________________________

            Appeals from the United States District Court
                  for the Eastern District of Texas
         __________________________________________________
                            (May 31, 1994)


Before WISDOM, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

EMILIO M. GARZA, Circuit Judge:

     Defendant Bruce West, Sr. was tried before a jury and

convicted of ten counts of bankruptcy fraud, in violation of 18

U.S.C. § 152 (1988), eleven counts of money laundering, in

violation of 18 U.S.C. § 1956, and one count of conspiring to

commit bankruptcy fraud, in violation of 18 U.S.C. § 371.     West

now appeals his conviction, contending both that the indictment

did not properly charge violations of the bankruptcy fraud and

money laundering statutes and that the district court's admission

of and refusal to admit certain evidence deprived him of a fair

trial.   We affirm.
                                  I

     Bruce West, Sr., a Texas real estate developer, experienced

serious financial problems as a result of the decline in the

Texas economy during the mid- to late 1980s.    West eventually

filed a petition in bankruptcy on April 2, 1990.    This criminal

case emanates from West's bankruptcy filing, with many of the

charges contained in the indictment based on three transactions

that West participated in shortly before filing his bankruptcy

petition.

                                  A

     In April 1989, West sold his homestead ("Dondi Farms") to

Earlene Jett, as trustee for her son, Scott Mays.    West received

$75,000 in cash and a note signed by Jett in the amount of

$277,500 ("the Jett note").    As part of the transaction, West

leased, and held an option to purchase, a lakehouse owned by

Jett.    The Jett note was payable in quarterly installments of

$8900;    under the terms of the sale contract, however, West

allowed Jett to deduct from the note payments the monies due Jett

as a result of the lakehouse lease.    West received ten payments

on the Jett note, all of which are the basis of money laundering

charges.1


     1
          Jett wrote checks for three payments that were payable
to West; West deposited these checks into an account held by
Exalter, Inc. ("Exalter"), a Texas corporation formed by West and
owned by West's three children. West deposited a fourth check
into an account held by Sandra Malmay, his then-girlfriend;
Malmay subsequently transferred the proceeds of that check into
Exalter's account. West also deposited three checks, made

                                 -2-
     In June 1990, West arranged for a third party to purchase

Jett's lakehouse for an amount slightly exceeding its existing

mortgage.    After the sale had closed, Jett paid the

excess))$2,613))to West, who subsequently gave the money to Betty

Ruben and Jo Ann Johnson as compensation for finding the buyer.

Jett also received a refund on her insurance escrow account,

which she paid to West and he then paid to Johnson.     West's

involvement with the sale of the lakehouse and its proceeds forms

the basis for a single count of bankruptcy fraud.

                                   B

     The second transaction at issue involved the 1989 purchase

of two notes executed by West and held by the Federal Deposit

Insurance Corporation ("FDIC").    In 1984, West purchased a

building in Addison, Texas ("the Broadway building") for

$650,000, financing $350,000 of the purchase price with a loan

from Parkway Bank & Trust ("Parkway").    A deed of trust for the

building secured West's promissory note.    In 1988, Parkway

failed, the FDIC was appointed as receiver, and West defaulted on

the loan.2   The FDIC, through bank liquidation specialist

Lawrence Greer, began negotiating with West to work out or

liquidate the loans for the sum of $150,000.    West informed Greer


payable to Exalter, directly into Exalter's account. West
deposited the final three checks, which were made payable to him,
into Malmay's account; the proceeds from these checks apparently
were not transferred to Exalter's account.
     2
          West also defaulted on a second loan secured by three
relatively worthless over-the-counter stocks.

                                  -3-
that although he did not have the funds to make payment on the

Parkway notes, he had "arranged for and [had] an agreement from a

company to make it possible to purchase the notes for $150,000."

After receiving assurances from West that the transaction between

West and North Star Funding ("North Star")))the corporation that

had agreed to purchase the Parkway notes))occurred at "arms-

length," the FDIC agreed to sell the notes to North Star.

Unbeknownst to the FDIC, however, North Star had agreed to act as

a nominee, or "straw," purchaser on West's behalf.3   Thus, West

supplied the $150,000 needed to purchase the notes and later

arranged for North Star to foreclose on the notes and sell the

Broadway building to Exalter, his children's corporation.4

                                 C

     The third transaction at issue involves Exalter's purchase

and subsequent sale to West of a house in Frisco, Texas ("the

Frisco house").   In June 1989, Richard McCally sold the Frisco

house and an adjacent vacant lot to Exalter in exchange for


     3
          Although West's brief on appeal suggested that he was
not challenging any of the factual findings made by the jury,
West does argue that the FDIC knew of and encouraged his use of a
straw purchaser. Indeed, at oral argument West's counsel
asserted that two FDIC witnesses))Greer and Walter Keller, who
dealt with West after Greer left the agency))committed perjury by
denying they knew that West was the actual purchaser of the
notes.
     4
          West obtained the $150,000 when Jack Franks))a West
business associate))repaid a loan made by West, which was secured
by a lien on real estate that Franks owned. West previously had
reported to the FDIC that the value of his lien was "materially
affect[ed]" because prior, senior liens on the real estate were
"in default and posted for foreclosure."

                                -4-
$125,000 in cash and the Broadway Building, which McCally valued

at $545,000.5   West subsequently purchased the Frisco house, and

used it as his homestead, from Exalter for $622,500, which

included $312,524 in cash, a personal note in the amount of

$277,500, which was secured by the Jett note, and a promissory

note in the amount of $32,746, which was secured by a first lien

deed of trust on the property.   The cash portion of the purchase

price consisted of "loans" previously made by West to Exalter.

West's transfer of a security interest in the Jett note to

Exalter forms the basis of a single bankruptcy fraud count.

                                  D

     West's failure to report his interest in two bank accounts

forms the basis for two additional counts of bankruptcy fraud))

Counts 24(a) and 26.    In April 1989, Jack Franks wired $219,930

to Commonwealth National Bank in West's name.   Because West did

not have an account at Commonwealth, a bank employee opened an

account in West's name into which the funds could be deposited.

In May, West ordered the bank to close the account and disburse

the funds as follows:   a $150,000 cashier's check payable to the

FDIC listing North Star Funding as the remittitur, which West

subsequently presented to the FDIC in exchange for the Parkway




     5
          McCally testified that, until the date of closing, he
believed West to be the purchaser. West concedes that he
conducted the negotiations resulting in Exalter's purchase of the
Frisco house.

                                 -5-
notes;    $50,000 deposited into a new account in Exalter's name;6

and the balance of $19,930 in cashier's checks payable to West.

     Count 26 charged West with fraudulently transferring and

concealing funds in a second Commonwealth account, which was

opened by Sandra Malmay, West's then-girlfriend, in September

1989.    Malmay testified that West directed her to open the

account in her name because he was afraid that any accounts held

in his name would be garnished.    Malmay further stated that

checks drawn on the account "mostly" benefitted West and were

paid with funds deposited by West.      Moreover, West deposited

several payments made pursuant to the Jett note into the account,

the proceeds of which then were transferred to Exalter.

     Count 31 charged West with money laundering.      The

transactions underlying this count involved two automobiles))a

1962 Mazda coupe and a 1935 Austin.      West failed to list the

Mazda on the appropriate bankruptcy schedules and erroneously

indicated that he held only a one-half interest in the Austin.

However, West subsequently conveyed the cars to Great Cars, Inc.

("Great Cars") in exchange for a dune buggy and $5,750 cash,

which was deposited into the Malmay account.




     6
          This deposit forms the basis for one count of
bankruptcy fraud))Count 7.

                                  -6-
II




-7-
     West was convicted of several counts of bankruptcy fraud, in

violation of 18 U.S.C. § 152.7    Three of these counts charged

West with fraudulently transferring funds to Exalter during

February and March 1989.   West contends that transfers, which

occurred more than one year prior to the filing of his bankruptcy

petition, cannot provide the basis for a § 152 prosecution

because the transfers were "outside the jurisdiction of the

Bankruptcy Code."   As support for his construction of § 152, West

points to 11 U.S.C. § 548(a), which allows a bankruptcy trustee

"to avoid any transfer of an interest of the debtor in property

. . . that was made . . . on or within one year before the date

of the filing of the petition."    West submits that because the

trustee lacked jurisdiction over the transferred funds, the

government may not prosecute him for bankruptcy fraud.8

     We disagree with West's interpretation of § 152.     The plain

language of § 152 certainly cannot be read to impose the



     7
           The relevant portion of this statute provides that
"[w]hoever . . . in contemplation of a case under title 11 by or
against him . . . , or with intent to defeat the provisions of
title 11, knowingly and fraudulently transfers or conceals any of
his property" shall be guilty of bankruptcy fraud. 18 U.S.C.
§ 152 ¶ 7.
     8
          With regard to this argument, West does not challenge
the sufficiency of the evidence as to the mens rea requirements
found in paragraph 7 of § 152)) i.e., whether he transferred or
concealed property (1) knowingly, (2) fraudulently, and (3) in
contemplation of a case under title 11 or with intent to defeat
the provisions of title 11. Instead, West argues only that the
government is precluded from prosecuting him for transfers
occurring more than one year prior to the date he filed his
bankruptcy petition.

                                  -8-
requirement suggested by West.    See United States v. Moody, 923
F.2d 341, 347 (5th Cir. 1991) (noting that "words in a statute

are to be given their plain and ordinary meaning").     Moreover, in

light of the explicit intent requirements found in § 152, we will

not transplant from the Bankruptcy Code the additional

requirement that a fraudulent transfer, to be prosecutable as

bankruptcy fraud, must be made within one year prior to the

defendant's filing of his bankruptcy petition.     A defendant may

knowingly and fraudulently transfer property in contemplation of

or with the intent to defeat the provisions of Title 11 without

necessarily transferring the property within one year before

filing a bankruptcy petition.    Cf. Ralph C. McCullough, II,

Bankruptcy Fraud:   Crime Without Punishment, 96 Com. L. J. 257,

268 (1991) ("Theoretically, bankruptcy fraud could occur in

contemplation of an apparently inevitable bankruptcy which the

debtor later managed to escape.").     Indeed, a knowledgeable

defendant bent on pursuing a fraudulent course of action would

effect a fraudulent transfer outside the one year period within

which the bankruptcy trustee could rescind it.     See United States

v. Dandy, 998 F.2d 1344, 1348 (6th Cir. 1993) (defendant

convicted of bankruptcy fraud when he exercised power over the

bankrupt corporation "for exactly one year and one day in order

to prevent [the bankrupt] from declaring bankruptcy during the

one-year period within which [the defendant's diversion of

assets] could be rescinded as an avoidable transfer under


                                 -9-
bankruptcy law");   Stegeman v. United States, 425 F.2d 984, 986

(9th Cir. 1970) (§ 152 "`attempts to cover all the possible

methods by which a bankrupt . . . may attempt to defeat the

Bankruptcy Act through an effort to keep assets from being

equitably distributed among creditors.'") (citation omitted).

Consequently, we hold that the government may prosecute

individuals under 18 U.S.C. § 152 for transfers of property

occurring more than one year prior to the filing of a petition in

bankruptcy if such transfers are made knowingly, fraudulently,

and in contemplation of a case under title 11 or with intent to

defeat the provisions of title 11.9   Cf. United States v. Grant,

971 F.2d 799, 805 (1st Cir. 1992) (refusing to apply the

"relation back" doctrine developed under the Bankruptcy Act in a

criminal bankruptcy fraud case because the doctrine was not

"designed to insulate bankruptcy fraud, either in the bankruptcy

proceeding itself or in any related criminal proceeding").10




     9
          Notwithstanding West's contentions to the contrary,
that fraudulent transfers are made in contemplation of title 11
or with the intent to defeat the provisions of title 11))a
question that must be resolved by the jury))provides federal
courts with jurisdiction.
     10
          West alludes to, but does not directly assert, the
argument that his discharge in bankruptcy, entered in a
bankruptcy proceeding to which an agency of the United States was
a claimant, precluded a criminal prosecution for bankruptcy
fraud. To the extent West does assert this argument, however, we
reject it. See United States v. Tatum, 943 F.2d 370, 382 (4th
Cir. 1991) (holding that a discharge in bankruptcy does not
preclude a subsequent criminal prosecution for bankruptcy fraud).

                               -10-
                                 III

     West next challenges the sufficiency of Counts IX through

XVIII and Count XXXI of the indictment, arguing that the

government failed to adequately allege the elements of the

charged offenses)) money laundering, in violation of 18 U.S.C. §

1956.11   "Whether an indictment sufficiently alleges the elements

of an offense is a question of law to be reviewed de novo."

United States v. Shelton, 937 F.2d 140, 142 (5th Cir.), cert.

denied, ___ U.S. ___, 112 S. Ct. 607, 116 L. Ed. 2d 630 (1991).

To obtain a conviction for money laundering, the government must

prove "[t]hat the defendant 1) conducted or attempted to conduct

a financial transaction, 2) which the defendant knew involved the

proceeds of unlawful activity, 3) with the intent [either] to

promote or further unlawful activity" or to conceal or disguise

the nature, location, source, ownership, or control of the

proceeds of unlawful activity.    United States v. Ramirez, 954



     11
          West's reply brief characterizes his argument as a
challenge to the sufficiency of the evidence or as a claim of
"plain error" under Fed. R. Crim. P. 52(b). We, however, believe
that West's argument properly should be viewed as a challenge to
the sufficiency of the indictment. See United States v.
Cavalier, 17 F.3d 90, 92 (5th Cir. 1994) (rejecting a similar
argument made as a challenge to the sufficiency of the
indictment); United States v. Johnson, 971 F.2d 562, 567 (10th
Cir. 1992) ("Although appellant's argument is characterized as a
challenge to the sufficiency of the evidence, it raises a
question concerning the proper scope of § 1957 and it requires us
to interpret the language of the statute."); United States v.
Jackson, 935 F.2d 832, 839-40 (7th Cir. 1991) (noting that
although the defendant styled a similar argument "in terms of the
sufficiency of the evidence, we believe that it involves a
preliminary question of statutory construction.").

                                 -11-
F.2d 1035, 1049 (5th Cir.), cert. denied, ___ U.S. ___, 112 S.

Ct. 3010, 120 L. Ed. 2d 884 (1992);    see 18 U.S.C.

§ 1956(a)(1)(A)(i) & (B)(i).   The government submits that West

violated the money laundering statute by accepting and depositing

payments received pursuant to the Jett note and his sale of the

two automobiles to Great Cars, Inc., acts that constitute

bankruptcy fraud.12

     West contends that the crime of money laundering "must

always have at its core [the] act of taking `dirty money' and

making it `clean.'"   In contrast, West submits that "[t]he act at

the core of this case . . . was the taking of `clean money' and

making it dirty.'"    In other words, West contends the monies he

received from Jett and Great Cars were not proceeds of some

unlawful activity, but instead constituted the proceeds of lawful

activities))namely, Jett's purchase of Dondi Farms and Great

Cars' purchase of the two automobiles.   We disagree.   The mere

fact that Jett and Great Cars were innocent third parties))i.e.,

they did not conspire with West to commit bankruptcy fraud))does

not preclude West's conviction for money laundering.    Instead,

the checks that Jett and Great Cars gave to West involved the

proceeds of unlawful activity))West's attempts to fraudulently

conceal assets, in contemplation of a case under title 11 or with

intent to defeat the provisions of title 11.   Had West not



     12
          Bankruptcy fraud is a specified unlawful act under the
money laundering statute. See 18 U.S.C. § 1956(c)(7)(D).

                                -12-
undertaken such a course of action, he would not have received

any funds from Jett or Great Cars.    Consequently, the checks at

issue resulted from West's concealment of assets and, therefore,

constituted the proceeds of West's bankruptcy fraud.13   See

Cavalier, 17 F.3d at 92-93.   Accordingly, we conclude that West

was properly charged with and convicted of money laundering.14

                                IV

     West also challenges several evidentiary rulings made by the

district court.   We review the district court's determinations as

to the admissibility of evidence using the abuse of discretion

standard.   See United States v. McAfee, 8 F.3d 1010, 1017 (5th

Cir. 1993) (exclusion of evidence);    United States v. Loney, 959
F.2d 1332, 1340 (5th Cir. 1992) (admission of evidence).



     13
          In his reply brief, West alludes to the argument that
because the bankruptcy fraud offenses underlying several of the
money laundering counts were completed when West transferred the
security interest in the Jett note to Exalter, subsequent
deposits of payments made on the note could not constitute money
laundering. However, we rejected this very view in Cavalier.
See 17 F.3d at 93 ("According to Cavalier, one cannot promote a
completed unlawful activity for the purposes of
§ 1956(a)(1)(A)(i). We disagree.") (footnote omitted); see also
United States v. Paramo, 998 F.2d 1212, 1218 (3d Cir. 1993)
(same), cert. denied, ___ U.S. ___, 114 S. Ct. 1076, ___ L. Ed.
2d ___ (1994).
     14
          Our conclusion is supported by United States v. Levine,
970 F.2d 681, 686 (10th Cir. 1992). In Levine, the defendants
engaged in a scheme to hide the existence of four tax refund
checks to which their creditors or the bankruptcy estate was
entitled. The court held that the refund checks, which were
issued by innocent third parties))the Federal government and the
state of Colorado)) "came from an unlawful source as they
emanated from a bankruptcy fraud." Id. Consequently, the court
upheld the defendants' money laundering convictions.

                               -13-
                                        A

     West first contends that the district court erred in refusing

to allow him to introduce evidence that "it was a routine practice

of the FDIC to sell notes held by a failed institution at a

discount, and that the FDIC frequently allowed parties to purchase

their own discounted note through third parties who were . . .

`straw purchasers.'"        West argues that such evidence was both

relevant to the issue whether the FDIC knew that West was using

North Star as a straw purchaser in the Parkway notes transaction

and admissible as a "routine practice" of the FDIC.15

     Rule 406 provides that "[e]vidence of the habit of a person or

of the routine practice of an organization . . . is relevant to

prove     that   the   conduct   of   the    person   or   organization   on   a

particular occasion was in conformity with the habit or routine

practice."16     Fed. R. Evid. 406.         Although "[t]here is no precise


     15
           West has not alleged that he established, by proffer or
otherwise, that non-FDIC employees Jack Franks, Doug Pennington,
Nathan Reeder, or Philip Palmer ever had dealings with the FDIC
during which they became familiar with the FDIC's routine
practices. See Fed. R. Evid. 602 ("A witness may not testify to
a matter unless evidence is introduced sufficient to support a
finding that the witness has personal knowledge of the matter.");
Fed. R. Evid. 701 (limiting lay witnesses to giving opinions
based upon first-hand knowledge or observation). Consequently,
the district court did not abuse its discretion in excluding
testimony from those individuals regarding the FDIC's routine
practices.
     16
          "Rule 406, on its face, applies in only two instances:
(1) to show that an individual acted in conformity with his or
her habit, and (2) to show that an organization acted in
conformity with its routine practice." United States v. Rangel-
Arreola, 991 F.2d 1519, 1523 (10th Cir. 1993). Here, the first
application is not relevant as the proffered evidence involves

                                      -14-
formula for determining when a practice becomes so consistent as to

rise to the level of routine," "adequacy of sampling and uniformity

of response are controlling considerations."               G.M. Brod & Co. v.

U.S. Home Corp., 759 F.2d 1526, 1533 (11th Cir. 1985) (internal

quotations omitted);        see also Reyes v. Missouri Pacific R.R., 589
F.2d 791, 795 (5th Cir. 1979).

     After reviewing the record, we conclude that the evidence

offered   by   West    to    prove   the     FDIC's   routine   practice,      when

considered in light of the FDIC's dealings with literally thousands

of debtors during the mid- to late 1980s, "falls far short of the

adequacy of sampling and uniformity of response which are the

controlling considerations governing admissibility."17                  G.M. Brod,
759 F.2d at 1533.           In fact, West has not attempted to make a

comparison     of   the   number     of    transactions   in    which    the   FDIC

allegedly allowed straw purchasers with the number in which the

FDIC did not.       See Simplex, Inc. v. Diversified Energy Sys., Inc.,


neither Greer's nor Keller's habitual conduct. Thus, to utilize
Rule 406, West must demonstrate that the excluded testimony would
have related the routine practice of the FDIC.
     17
          Additionally, to the extent West asserts that the
district court erred in not allowing him to introduce evidence
regarding the FDIC's policies, we disagree. Rule 406 is concerned
not with an organization's policy, but with specific instances of
conduct. Thus, Rule 406 does not require the district court to
admit evidence pertaining to alleged policies followed by the
FDIC. West does not argue that the policy evidence is admissible
under some other rule, and we therefore do not reach this issue.
See, however, 23 Charles A. Wright & Kenneth W. Graham, Federal
Practice & Procedure § 5274, at 47 & n.35 (1980), where they
distinguish evidence admissible under Rule 406 from evidence
inadmissible under that Rule but admissible under another Rule,
such as Rule 401.

                                          -15-
847 F.2d 1290, 1294 (7th Cir. 1988) (noting the "the Rule 406

inquiry     also    necessitates       some    comparison     of    the   number    of

instances in which any such conduct occurs with the number in which

no   such    conduct       took   place")      (internal    quotation     omitted).

Finally,     we    note    that   both   FDIC     officials     involved      in    the

negotiations with West testified that they did not direct West to

utilize a straw purchaser.18           See United States v. Newman, 982 F.2d
665, 669 (1st Cir. 1992) ("[W]e are aware of no case, and the

appellant     cites       none,   in   which    the   routine      practice    of    an

organization, without more, has been considered probative of the

conduct of a particular individual within the organization.").

Consequently, the district court did not abuse its discretion in

finding Rule 406 inapplicable to the evidence presented by West.19




      18
             West asserted at oral argument that the FDIC officials
"lied."
      19
             Our conclusion is supported by the policies underlying
Rule 406:

      The need for [routine practice] evidence rises out of
      the fact that in a large organization it is unlikely
      that any individual will remember one of a large number
      of repeated transactions, and even if he does, the cost
      of finding that person and producing him in court is
      disproportionate to the value of his testimony. . . .
      [T]he conduct to be defined as `routine practice' for
      purposes of Rule 406 should be of such a nature that it
      is unlikely that the individual instance can be
      recalled or the person who performed it can be located.

23 Wright & Graham, Federal Practice & Procedure § 5274, at 45-
46. Here, as previously noted, the FDIC officials with whom West
dealt testified at trial that they did not direct West to utilize
a straw purchaser.

                                         -16-
                                       B

     West next contends that the district court erred in allowing

the government to impeach Jack Franks, a prosecution witness, by

means of Franks' prior convictions for mail fraud and two other

felonies.    Fed. R. Evid. 607 provides that "[t]he credibility of a

witness may be attacked by any party, including the party calling

the witness."20   However, the government may not introduce evidence

of prior conviction "`under the guise of impeachment for the

primary purpose of placing before the jury substantive evidence

which is not otherwise admissible.'"           United States v. Hogan, 763
F.2d 697, 702 (5th Cir. 1985) (quoting United States v. Miller, 664
F.2d 94, 97 (5th Cir. 1981), cert. denied, 459 U.S. 854, 103 S. Ct.
121, 74 L. Ed. 2d 106 (1982)).             West argues that the government

introduced evidence at trial regarding Franks' prior convictions

for just such a prohibited purpose))namely, to prove West's guilt

by his association with Franks.

     West contends that the sole purpose behind Rule 607 is to

allow the government to "pull the sting" of impeachment))i.e., to

allow the government on direct examination to elicit the fact of

conviction   so   as   to   prevent   the    defendant   from   exposing   the

conviction during cross-examination, thereby giving the jury the

impression that the government was concealing a relevant fact about



     20
          Fed. R. Evid. 609 provides that the credibility of a
witness other than the accused may be attacked using evidence
that the witness has been convicted of a crime punishable by
imprisonment in excess of one year.

                                      -17-
its witness.        West submits that the government's intent to use

Franks' convictions as substantive evidence of West's guilt is

clear because West "guaranteed" that he would not impeach Franks

using     Franks'   three   prior      felony    convictions.    Over   West's

objections    and    in   spite   of    West's    "guarantee,"   however,   the

district court ruled that the government could introduce evidence

of the prior convictions during direct examination.21

     After reviewing the record, we conclude that the government's

primary purpose in calling Franks was not to establish West's guilt

by his association with Franks.           Indeed, West admits that Franks'

testimony "played a critical role in several facets of the case."



     21
          The government argued at trial that the fact of
conviction was admissible because "[i]t is appropriate . . . for
the jury to look at all factors which bear on a witness'
credibility, and . . . prior felony convictions have a tendency
and reason to affect the issue of credibility." West argues that
the government's reason for questioning Franks about his prior
convictions is mere subterfuge. We, however, have approved the
very course of action taken by the government. See United States
v. Woolridge, 572 F.2d 1027, 1029 (5th Cir. 1978) ("The
Government's questioning of its own witness concerning prior
felony convictions was admissible to enable the jury to evaluate
the witness' testimony."); see also United States v. Bileck, 776
F.2d 195, 198 (7th Cir. 1985) ("The candor of the prosecutor in
eliciting the fact that a witness has a felony conviction is to
let the jury know precisely the kind of witness he is relying on.
Such a technique is proper and often used."); United States v.
Bad Cob, 560 F.2d 877, 883 (8th Cir. 1977) (noting that the
introduction on direct examination of a witness's prior
convictions "serves a twofold purpose: (a) to bring out the
witness' `real character,' the whole person, particularly his
credibility, and (b) to draw the teeth out of the adversary's
probable use of the same evidence on cross-examination"); People
v. Minsky, 124 N.E. 126, 127 (N.Y. 1919) (noting that "when a
disreputable witness is called and frankly presented to the jury
as such, the party calling him represents him for the occasion
and the purposes of the trial as worthy of belief").

                                        -18-
Moreover, the government neither emphasized nor urged the jury to

consider Franks' convictions as evidence of West's guilt.             Cf.

United States v. Hernandez, 921 F.2d 1569, 1582-83 (11th Cir. 1991)

(despite the absence of a cautionary instruction, the district

court did not abuse its discretion in allowing the government to

introduce a codefendant's guilty plea when the government did not

emphasize it or urge the jury to consider it);        United States v.

Gorny, 732 F.2d 597, 604 (7th Cir. 1984) (government's impeaching

its own witness was not reversible error where it did not call the

witness "merely for the purpose of introducing irrelevant evidence

or of establishing the defendant's guilt by association with the

witness"). Finally, the district court instructed the jury that it

was to consider the evidence of Franks' prior convictions "solely

in judging the credibility of the witness" and not to consider the

evidence "for any purpose in judging the innocence or guilt of"

West.   See Zafiro v. United States, ___ U.S. ___, 113 S. Ct. 933,

939, 122 L. Ed. 2d 317 (1993) (noting that juries are presumed to

follow their instructions).     Accordingly, the district court did

not abuse its discretion in allowing the government during direct

examination to inquire about Franks' prior convictions.

                                     C

      Prior to trial, West moved in limine for an order directing

the government to refrain from offering evidence pertaining to

(1)   West's   fluctuating,   and   generally   declining,   net   worth,

(2) West's purchase and use of cashier's checks during December


                                    -19-
1987        and   January   1988,   (3)     West's   participation   in   cash

transactions involving amounts of $9,500 during December 1987,

January, May and June 1988, and February 1989, and (4) West's

rental or use of one or more safe deposit boxes.                The district

court refused to consider the issue until the government sought to

offer the evidence at trial.              When the government did offer the

evidence, West argued that the court should exclude it as evidence

offered by the government merely to prove that he was a person of

bad character.22       Alternatively, West contended that the probative

value of the evidence was substantially outweighed by the danger of

unfair prejudice.23 The district court overruled West's objections.

On appeal, West offers the same arguments to convince us that the

district court erred in admitting the challenged evidence.24               The


       22
           Fed. R. Evid. 404(b) prohibits the government from
introducing such evidence to demonstrate the defendant's bad
character:

       Evidence of other crimes, wrongs or acts is not
       admissible to prove the character of a person in order
       to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as
       proof of motive, opportunity, intent, preparation,
       plan, knowledge, identity, or absence of mistake or
       accident.
       23
          See Fed. R. Evid. 403 ("Although relevant, evidence may
be excluded if its probative value is substantially outweighed by
the danger of unfair prejudice . . . .").
       24
          We note that West's failure to specifically identify
those portions of the record relevant to his claim of error
borders on waiving any claim of error. See Fed. R. App. P.
28(a)(4) (noting that the argument section of the appellant's
brief "shall contain the contentions of the appellant with
respect to the issues presented, and reasons therefor, with
citations to the . . . parts of the record relied on") (emphasis

                                      -20-
government,    on   the    other      hand,    contends    that    the   challenged

evidence is relevant both to West's intent))i.e., whether he acted

in contemplation of bankruptcy or with the intent to defeat the

provisions of title 11))and to plan))his scheme to deter and prevent

creditors from tracing funds to which he had access.

       When extrinsic offense evidence is offered, Rule 404(b) calls

for a two-step approach.          First, evidence of prior extrinsic acts

must    be   "relevant     to    an    issue    other     than    the    defendant's

character."    United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978) (en banc), cert. denied, 440 U.S. 920, 99 S. Ct. 1244, 59 L.

Ed. 2d 472 (1979).        Evidence is relevant when it has "any tendency

to make the existence of any fact that is of consequence to the

determination of the action more or less probable than it would be

without the evidence."          Fed. R. Evid. 401.        "Second, the evidence

must possess probative value that is not substantially outweighed

by its undue prejudice and must meet the other requirements of Rule

403."    Beechum, 582 F.2d at 911.


added). Instead of adhering to the commands of Rule 28, West
merely alleges that the Rule 404(b) evidence at issue was "quite
significant: see Volume 13, pp. 1351-1388, and virtually all of
Vols. 14, 15, and Vol. 16; Government Exhibits 269-363."
Although West contends that "it is difficult if not impossible to
simply extract those segments of the transcript where the
evidence is addressed," we have reviewed the cited portions of
the record and have found that much))if not most))of the
testimony simply did not pertain to any challenged evidence.
Moreover, three of the 82 exhibits cited by West are directly
relevant to Count 4 of the indictment, and West failed to object
at trial to 11 additional exhibits when they were offered by the
government. We trust that in the future, counsel will
specifically identify those portions of the record relevant to
the contentions made in the briefs.

                                        -21-
                                     1

       Evidence of prior extrinsic acts is admissible to prove "plan"

where the existence of a plan is relevant to some ultimate issue in

the case.     United States v. Krezdorn, 639 F.2d 1327, 1331 (5th Cir.

1981).    For example,

       evidence of an extrinsic offense may be admissible when
       it logically raises an inference that the defendant was
       engaged in a larger, more comprehensive plan.         The
       existence of a plan then tends to prove that the
       defendant committed the charged crime, since commission
       of that crime would lead to the completion of the overall
       plan. This use of extrinsic evidence to establish the
       existence of a plan is allowed by Rule 404(b) because,

              [it]   involves  no   inference  as   to  the
              defendant's character; instead his conduct is
              said to be caused by his conscious commitment
              to a course of conduct of which the charged
              crime is only a part.     The other crime is
              admitted to show this larger goal rather than
              to show defendant's propensity to commit
              crimes.

Id. (quoting 22 Wright & Graham, Federal Practice & Procedure

§ 5244, at 500 (1978) (footnotes omitted)).

       Evidence of prior extrinsic acts also is allowed by Rule

404(b) to establish that the defendant acted with the requisite

criminal intent.      See United States v. Goodstein, 883 F.2d 1362,

1370   (7th    Cir.   1989)   ("Fraudulent   intent   may   be   proved   by

circumstantial evidence.").       "Persons whose intention is to shield

their assets from creditor attack [using the bankruptcy laws] while

continuing to derive the equitable benefit of [their] assets rarely

announce their purpose.         Instead, if their intention is to be

known, it must be gleaned from inferences drawn from a course of


                                    -22-
conduct."       In    re    May,   12 B.R. 618,     627    (N.D.    Fla.   1980).

Consequently,        to    prove   intent,      the   government     may    introduce

evidence relevant to establishing that a defendant engaged in a

course    of   conduct      designed     to     defraud    his    creditors      or   the

bankruptcy trustee.

     We conclude that the district court did not err in finding

that the evidence offered by the government was relevant to whether

West acted with the requisite intent or whether he acted pursuant

to a plan to defeat the rights of his creditors.                   For example, the

financial statements prepared on West's behalf indicate that West's

net worth fell dramatically after 1985.                 Because the deterioration

of West's financial situation bears strongly on both his incentive

and need to seek bankruptcy protection, such evidence is relevant

not only to West's motive for hiding assets from creditors, but

also indicated that it was very probable that he knew that he was

going to file a petition in bankruptcy long before March 1990.25

See 18 U.S.C. § 152 ¶ 7 (noting that the transfer or concealment of

property must occur "in contemplation of a case under title 11" or

"with intent to defeat the provisions of title 11" to constitute

bankruptcy fraud);          see also United States v. Lerch, 996 F.2d 158,

162 (7th Cir. 1993) (admission of tax court and bankruptcy court

opinions from prior proceedings was proper under Rule 404(b)

because   they   demonstrated           the   defendant's       "motive    for   hiding



     25
          West testified that he did not decide to file his
bankruptcy petition until late March 1990.

                                          -23-
assets").     Moreover,    the   financial   statements    generally   were

consistent with West's testimony that his net worth reached its

peak of between seventeen and nineteen million dollars in 1985 and

declined precipitously thereafter.26         Finally, we note that the

district    court   gave   the   appropriate    limiting    instruction.27

Consequently, the district court correctly found that the financial

statements were relevant to the issue of intent.      See United States

v. Haymes, 610 F.2d 309, 311-12 (5th Cir. 1980) (in bankruptcy

fraud case, testimony given by the defendant's secretary that he

was concerned about his company's "grave financial condition and

the likelihood it would fall into bankruptcy" was relevant to

intent;    when determining when the defendant began acting with the




     26
          In fact, West testified that by 1988, his net worth was
"pretty well destroyed" and he practiced "survival techniques" in
an effort to keep his business enterprises alive.
     27
            The district court cautioned:

     You must not consider [the testimony regarding West's
     financial statements and the financial statements
     themselves] in deciding if the Defendant Bruce West,
     Sr. committed the acts charged in the Indictment.
     However, you may consider this evidence for other
     limited purposes. If you find beyond a reasonable
     doubt from the other evidence in this case that the
     Defendant did commit the acts charged in the
     Indictment, then you may consider evidence of these
     Financial Statements to determine whether the Defendant
     had the state of mind or intent necessary to commit the
     crime charged in the Indictment or whether the
     Defendant committed the acts for which he is on trial
     in this case by accident or mistake.
13 Rawle at 1380.

                                   -24-
requisite intent, "[a] jury must be allowed to put two and two

together").

     The evidence regarding West's purchase and use of cashier's

checks during December 1987 and January 1988 also was relevant to

the issue whether West acted with the requisite intent.              Miriam

Lewis, West's secretary, testified as to why West directed her to

cash various checks and obtain cashier's checks:

     We had conversations about certain checking accounts that
     had been attached over periods of time. [West stated,]
     "If the money wasn't in a checking account, it couldn't
     be attached."

Moreover, the pattern of check use is similar and relatively close

in time to the transactions undergirding the instant case, and the

district   court   cautioned   the   jury   not   to   use   the   evidence

improperly.28    See Lerch, 996 F.2d at 162 (admission of tax court



     28
           The district court instructed the jury as follows:

     I want to instruct you that you may not consider [the
     testimony regarding West's use of cashier's checks and
     the checks themselves] in deciding if the Defendant
     Bruce R. West, Sr. committed the acts charged in the
     Indictment. However, you may consider this evidence
     for other very limited purposes.
          If you find beyond a reasonable doubt from other
     evidence in this case that the Defendant did commit the
     acts charged in the Indictment, then you may consider
     evidence of the checks that have just been admitted
     into evidence for other very limited purposes, to which
     you may consider to determine whether the Defendant had
     the state of mind, and I'm talking about the Defendant
     Bruce R. West, Sr., had the state of mind or intent
     necessary to commit the crime charged in the Indictment
     or whether the Defendant acted according to a plan or
     in preparation for commission of a crime.
14 Rawle at 1432.

                                 -25-
and bankruptcy court opinions from prior proceedings proper under

Rule 404(b) because the "events underlying both opinions are . . .

similar and close in time to the instant case").

     The government next introduced evidence pertaining to West's

participation during December 1987, January, May and June 1988, and

February 1989 in cash transactions involving amounts of $9,500.

Lewis testified that starting in 1987, the amount of cash West

obtained from various accounts that he had access to increased

dramatically.29     Prior to 1987, Lewis would cash checks only for

travel expenses and petty cash.          After a conversation with West

during which they discussed the federal law requiring banks to

report certain cash transactions to the Internal Revenue Service,30

however, West directed Lewis to cash several checks in amounts of

$9,500, thereby avoiding the reporting requirements.               Thus, this

evidence is relevant to whether West acted with the intent to

defeat the provisions of the Bankruptcy Code and whether he acted

pursuant   to   a   plan   to   defeat   the   rights   of   his   creditors.

Consequently, the evidence was admissible under Rule 404(b).31


     29
          Lewis also related that West began talking to her about
declaring bankruptcy in early 1987 and that those conversations
occurred with increasing frequency between that time and 1990.
     30
          See 31 U.S.C. § 5313(a) (requiring financial
institutions involved in a cash transaction exceeding $10,000 to
file a report with the Secretary of the Treasury).
     31
          We note that the district court again cautioned the
jury as to the appropriate use of this evidence:

     Ladies and Gentlemen of the jury, any testimony with
     regard to obtaining cashier's checks for $9500 and any

                                    -26-
     Finally, we conclude that the district court did not err in

admitting the evidence regarding West's rental or use of various

safety deposit boxes.    Lewis testified that during or after March

1989, as part of the duties relating to her employment with West,

she went with West's daughter to First City Bank, where the

daughter removed cash from a safety deposit box.           Lewis and the

daughter   then   proceeded   to   "several   different   banks   and   got

cashier's checks."      Lewis mailed the cashier's checks to Jack

Franks, one of West's business associates.           This evidence was

relevant to the issue of intent because it indicated the existence

a plan to hide West's assets and avoid attachment of his bank

accounts, thereby defrauding his creditors.

                                     2

     West next contends that even if the challenged evidence was

relevant under Rule 404(b), the district court should have excluded

the evidence pursuant to Rule 403 because its probative value was


     such checks admitted into evidence and testimony
     regarding them is not to be considered by you in
     deciding if the Defendant committed the acts charged in
     the Indictment. However, you may consider this
     evidence for other very limited purposes.
          If you find beyond a reasonable doubt from other
     evidence in this case that the Defendant Bruce West,
     Sr. did commit the acts charged in the Indictment, then
     you may consider evidence of the checks obtained in the
     amount of $9500 and testimony regarding them for other
     very limited purposes. You may consider them to
     determine whether the Defendant had the state of mind
     or intent necessary to commit the crime charged in the
     Indictment or whether the Defendant acted according to
     a plan or in preparation for commission of a crime.
14 Rawle at 1440.

                                   -27-
substantially outweighed by the danger of unfair prejudice.                     We

must determine "whether the danger of undue prejudice outweighs the

probative value of the evidence in view of the availability of

other means     of   proof   and    other    facts   appropriate       for   making

decisions of this kind under Rule 403."                 Fed. R. Evid. 404(b)

advisory committee's note.          "The exclusion of evidence under Rule

403," however, "should occur only sparingly."                United States v.

Pace, 10 F.3d 1106, 1115 (5th Cir. 1993);               see also United States

v. McRae, 593 F.2d 700, 707 (5th Cir.) (noting that Rule 403's

"major   function    is   limited     to    excluding    matter   of    scant   or

cumulative probative force, dragged in by the heels for the sake of

its prejudicial effect"), cert. denied, 444 U.S. 862, 100 S. Ct.
128, 62 L. Ed. 2d 83 (1979).

     At trial, the only real issue in dispute involved West's

intent))i.e.,    whether     he    acted    in   contemplation    of    declaring

bankruptcy or with intent to defeat the Bankruptcy Code.                     Direct

means of proof tending to make the existence of criminal intent on

West's part more probable than it otherwise would be is generally

unavailable in bankruptcy fraud prosecutions.               See In re May, 12
B.R. at 627.     Consequently, Rule 404(b) evidence indicating that

West acted with the requisite intent was extremely important to the

government's case. Furthermore, the prior acts occurred relatively

close in time to the conduct charged in the indictment, thereby

increasing the probative value of the 404(b) evidence.                 See United

States v. Rubio-Gonzalez, 674 F.2d 1067, 1075 (5th Cir. 1982)


                                      -28-
(upholding trial court's decision pursuant to Rule 404(b) to admit

evidence   of   10-year-old    acts).        Finally,   the   district   court

properly   instructed    the   jury     on    four   occasions   as   to   the

limitations on consideration of the extrinsic offense evidence.32

See United States v. Elwood, 999 F.2d 814, 817 (5th Cir. 1993) (no

Rule 403 breach where the trial court instructed the jury on three

occasions of the limitations in the consideration of extrinsic

offense evidence).      Consequently, we conclude that the district


     32
          In addition to the instructions given when the district
court admitted the challenged evidence, see notes 27, 28, and 31
supra, the court gave the following instruction immediately
before deliberations began:

     During the course of the trial, testimony or evidence
     was presented to you concerning alleged acts committed
     by the Defendant Bruce R. West, Sr. in addition to what
     has been alleged in the Indictment . . . . Such acts
     do not constitute any offense charged in the Indictment
     in this case, but it would, at most, constitute
     evidence of acts other than those alleged in the
     Indictment.
          You must not consider any of this evidence in
     deciding if the Defendant Bruce R. West, Sr. committed
     the acts charged in the Indictment. . . . However, you
     may consider this evidence for other, very limited,
     purposes.
          If you find beyond a reasonable doubt from other
     evidence in this case that the Defendant Bruce R. West,
     Sr. did commit the acts charged in the indictment, then
     you may consider evidence of the other acts allegedly
     committed on other occasions to determine:
          One, whether the Defendant Bruce R. West, Sr. had
     the state of mind or intent necessary to commit the
     crime charged in the Indictment;
          Two, whether the Defendant Bruce R. West, Sr. had
     the motive or the opportunity to commit the acts
     charged in the Indictment, or;
          Three, whether the Defendant committed the acts
     for which he is on trial by accident or mistake.
26 Rawle at 3219-20.

                                   -29-
court     did   not   breach   Rule   403   by   admitting   the    Rule   404(b)

evidence.

                                        D

     West's      final    assertion    is   that   his    trial    was   rendered

fundamentally unfair because the district court refused to allow

two bankruptcy experts))Philip Palmer and William H. Brister))to

testify regarding the relationship between the Texas Homestead Act33

and federal bankruptcy law.            West contends that such testimony

would have demonstrated that he at all times acted in good faith,

and thus was relevant to the issue of his intent.34                Here, West's

good faith defense was centered upon his asserted reliance on the

advice     of    his     bankruptcy    counsel))Philip       Palmer))and      his

accountant))Nathan       Reeder.      Although     both   Palmer    and    Reeder

testified they advised West to structure the Dondi Farms, Broadway

building, and Frisco house transactions as he did and that the

transactions were lawful, West contends that the district court

erred in not allowing him to demonstrate "that it was reasonable to



     33
          Section 41.001 of the Texas Property Code provides that
a homestead is "exempt from seizure for the claims of creditors."
Tex. Prop. Code Ann. § 41.001 (Vernon Supp. 1994).
     34
          At trial, the government had the burden of proving that
West "knowingly and fraudulently [transferred] or [concealed] any
of his property" "in contemplation of a case under Title 11 . . .
or with intent to defeat the provisions of Title 11." 18 U.S.C.
§ 152 ¶ 7. Thus, if West acted in good faith, he could not have
acted with the fraudulent intent necessary to support a
conviction for bankruptcy fraud. See United States v. Zehrbach,
___ F.3d ___, 1994 WL 96690, *4 (3d Cir. Mar. 28, 1994); see also
McCullough, Bankruptcy Fraud, 26 Com. L.J. at 267 ("The role of
advisors, such as attorneys, may affect a finding of intent.").

                                       -30-
follow [the advice supplied by Palmer and Reeder]))a showing that

of necessity would include some explanation of . . . what a Texas

homestead exemption was, and how one could lawfully preserve it,

under bankruptcy law."35

      Under Fed R. Evid. 702, "[i]f scientific, technical, or other

specialized knowledge will assist the trier of fact to understand

the evidence or to determine a fact in issue, a witness qualified

as   an    expert   by   knowledge,     skill,   experience,     training,     or

education    may    testify   thereto    in   the   form   of   an   opinion   or

otherwise."     Here, the critical issue at trial was whether West

acted in good faith and relied upon the advice of counsel.                Thus,

the district court correctly allowed West to testify that he at all

times relied in good faith upon the advice of experts and both

Palmer and Reeder to testify that they advised West to structure

the transactions as he did.36      Cf. Miller v. United States, 120 F.2d
35
             West informed the district court that Brister and
Palmer

      would . . . have been able to testify to the Texas
      Homestead Law concerning the use of proceeds from the
      sale of a homestead for a six-month period, the
      reinvestment of those proceeds in a new homestead, and
      the exempt nature of the note payments [as] such
      proceeds.
25 Rawle at 3131.

      36
          The district court, in fact, comprehensively explained
to the jury West's advice of counsel defense:

      The defense in this case contends that the actions of
      Bruce R. West, Sr. concerning the acquisition of the
      Parkway Notes from the FDIC, the foreclosure of the

                                      -31-
Broadway Building, Exalter's involvement in the
exchange of the Broadway Building for the Frisco House,
the subsequent transfer of the Frisco House to West,
Sr. and the associated transfer of funds by West, Sr.,
did not constitute a fraud on West, Sr.'s creditors,
the trustee in bankruptcy, or any other person, and
that such transactions were structured based on advice
from his attorney and accountant.
. . . .
     If, before taking the actions charged in the
Indictment, Bruce West, Sr., while acting in good faith
and for the purpose of securing advice on the
lawfulness of his possible future conduct, sought and
obtained the advice of an attorney or accountant whom
he considered to be competent, and made a full
disclosure of all important and material facts of which
he had knowledge or had the means of knowing, and acted
in accordance with the advice his attorney or
accountant gave following this full report or
disclosure, then the Defendant would not be willfully
or deliberately doing a wrong in performing or omitting
some act the law forbids or requires.
     However, reliance upon the advice of an attorney
or an accountant is not an absolute defense to the
crimes charged in the Indictment. Rather, it is a
circumstance which you should consider in determining
whether a Defendant was acting in good faith or without
fraudulent intent. No one can willfully and knowingly
violate the law and excuse himself by simply claiming
that he followed the advice of an attorney or
accountant. Rather, for advice of an attorney or
accountant to be considered as a circumstance that
disproves fraudulent intent, the evidence must show
that the advice was given after a Defendant made a full
and accurate report or disclosure to his attorney or
accountant of all the important and material facts of
which the Defendant Bruce R. West, Sr. had knowledge or
had the means of knowing. The evidence must also show
that the Defendant acted in accordance with the advice
that his attorney or accountant gave following this
full report or disclosure.
     Whether Defendant Bruce West, Sr. acted in good
faith for the purpose of truly seeking guidance as to
questions about which he was in doubt, and whether he
made a full and complete report or disclosure to his
attorney or accountant, and whether he acted in
accordance with the advice received, are all questions
for the jury to determine.

                         -32-
968, 970 (10th Cir. 1941) (stating that the defendant may buttress

his testimony   of   lack    of   intent    "with    testimony     of   relevant

circumstances, including conversations had with third persons or

statements made by them, tending to support his statement that he

had no intent to defraud").       Moreover, the district court further

allowed Palmer to testify that:            (1) West made full disclosure

regarding the transactions;        (2) he advised West that the Frisco

house transaction "was a legal and proper transaction";                 (3) the

Frisco house transaction caused no harm to West's creditors;

(4) the Jett note was exempt from the claims of creditors;               (5) the

Jett note   retained   its    exempt   status       after   the   Frisco   house

transaction because it was "used in the acquisition of the new

homestead which is what [the homestead] exemption is all about";

and (6) he advised West that West was free to use payments made

both pursuant to the Jett note and after West had sought bankruptcy

protection because such payments were exempt. Consequently, West's

defense))that he in good faith relied on the advice of counsel))was

squarely placed before the jury.37          Because the typical juror is
26 Rawle at 3251-53. On appeal, West does not independently
challenge the jury instructions, but instead contends that the
district court's refusal to allow expert testimony, in light of
the jury instructions, rendered his trial fundamentally unfair.
To the extent West intended to challenge the sufficiency of the
jury instructions, he has failed to brief the issue and,
therefore, has waived it. See Edmond v. Collins, 8 F.3d 290, 292
n.5 (5th Cir. 1993).
     37
          Indeed, the issue of intent was squarely placed before
the jury in light of West's explicit testimony that he never
acted with the intent to defraud his creditors, the bankruptcy
trustee, or anyone else.

                                    -33-
qualified      to   determine   intelligently       and    to    the   best   degree

possible both the reasonableness of a client relying upon the

advice of an attorney and accountant retained to render such advice

and whether the client did so in good faith after making full

disclosure, expert testimony as to the legal basis underlying the

advice))i.e., the reasonableness of their interpretation of the

provisions of the Texas Homestead Act))would not have assisted the

jury. See Fed. R. Evid. 702 advisory committee's note (noting that

the test "for determining when experts may be used" is "the common

sense inquiry whether the untrained layman would be qualified to

determine      intelligently    and    to    the   best    possible      degree   the

particular      issue   without      enlightenment        from   those    having    a

specialized understanding of the subject") (internal quotation

omitted).       Accordingly, the district court did not abuse its

discretion in refusing to admit expert testimony regarding the

Texas Homestead Act.

     West nonetheless contends that precedent required the district

court to admit the experts' testimony.             West primarily relies upon

United States v. Garber, 607 F.2d 92, 97-100 (5th Cir. 1979) (en

banc), where we held that because the taxability of the unreported

income at issue was uncertain as a matter of law, the trial court

erred in excluding the testimony of an expert about the unresolved

nature    of    the   law.38    We    find    Garber      inapposite     given    the


     38
          Garber was one of only two or three persons in the
world whose blood was known to contain a certain valuable
antibody. She thus was able to generate substantial income by

                                       -34-
substantial differences between the facts of that case and the case

sub judice.39   For example, the trial court in Garber refused to

allow the defendant to present any testimony suggesting that the

law supported her actions.     Id. at 99 ("By disallowing [the

expert's testimony] that a recognized theory of tax law supports

Garber's feelings, the court deprived the defendant of evidence

showing her state of mind to be reasonable.").   Here, however, the

district court allowed West to testify both that he consulted with

Reeder and Palmer before structuring the Dondi Farms, Broadway



selling her blood plasma. Because Garber failed to report this
income, the government prosecuted her for the willful evasion of
income taxes. At trial, the government conceded that the
taxability of income generated by selling blood plasma was an
issue of first impression. Thus, Garber sought to introduce the
testimony of a certified public accountant that a recognized
theory of tax law supported Garber's belief that such income was
not taxable. Considering the question of taxability to be one of
law, the trial court refused to allow the proffered testimony and
instructed the jury that the income Garber received from the sale
of her blood was taxable. Garber, 607 F.2d at 94-96. We
reversed Garber's conviction, holding that the expert's testimony
was relevant to the issue of Garber's intent:

     The tax treatment of earnings from the sale of blood
     plasma or other parts of the human body is an
     unchartered area in tax law. The parties in this case
     presented divergent opinions as to the ultimate
     taxability by analogy to two legitimate theories in tax
     law. The trial court should not have withheld this
     fact, and its powerful impact on the issue of Garber's
     willfulness, from the jury.

Id. at 99.
     39
          In prior cases, we have "limited Garber to its bizarre
facts))where the level of uncertainty [of the applicable law]
approached legal vagueness." United States v. Daly, 756 F.2d
1076, 1083 (5th Cir. 1985) (citing United States v. Burton, 737
F.2d 439, 443-44 (5th Cir. 1984)).

                               -35-
Building, and Frisco house transactions and that he followed their

advice.    Additionally, the district court allowed both Palmer and

Reeder    to   testify   that   they   advised   West   to   structure   the

transactions as he did and that the transactions were perfectly

legal. Thus, West's reliance upon Garber is misplaced.40 Moreover,

West has not argued on appeal that the relevant law was unsettled,

that he or his advisors subjectively saw any such uncertainty, or

that his advisors explained the Texas Homestead Act to him in

anything other than very general terms.            See United States v.



     40
          West's reliance upon Cheek v. United States, ___ U.S.
___, 111 S. Ct. 604, 112 L. Ed. 2d 617 (1991), United States v.
Onumonu, 967 F.2d 782 (2d Cir. 1992), and United States v.
Lankford, 955 F.2d 1545 (11th Cir. 1992), is similarly misplaced.
Cheek, which merely held that the jury in a criminal tax fraud
case must be allowed to consider the defendant's subjective
understanding of the legality or illegality of his acts, 111 S.
Ct. at 609-11, does not provide West with any support because the
district court allowed the jury to consider West's subjective
intent. Lankford held that the trial court erred in totally
excluding expert testimony relevant to the defendant's intent to
commit tax fraud. 955 F.2d at 1551 & n.14 (expert testimony as
to whether a campaign contribution should be classified as a gift
or as income, an issue about which most jurors "simply lack the
specialized knowledge, background, and experience needed to
assess the reasonableness of the" defendant's gift/income
characterization). In Onumonu, the defendant, an alimentary-
canal drug smuggler on trial for importing heroin, testified that
he thought he was smuggling diamonds, not heroin. The trial
court excluded expert testimony offered by the defendant
regarding the feasibility and profitability of smuggling diamonds
in the alimentary canal. The Second Circuit held that the trial
court erred in excluding such testimony because it was relevant
to the defendant's intent and the average juror knows very little
"about the feasibility of internally smuggling diamonds by
swallowing [diamond-filled] condoms." 967 F.2d at 788. We find
the latter cases distinguishable from the case at bar, where West
testified as to both his subjective intent and his reliance upon
the advice of his retained experts and West's attorney and
accountant each testified regarding the advice they gave West.

                                   -36-
Harris, 942 F.2d 1125, 1132 n.6 (7th Cir. 1991) (noting that where

the defendant or his tax advisors may have subjectively, but

wrongly, seen an ambiguity, the defendant may present evidence to

the jury demonstrating the basis of the erroneous, good faith

belief).   The typical juror is perfectly capable of determining,

based on the evidence presented, whether West acted in good faith,

disclosed all the relevant facts, and then acted in reliance upon

the   advice   obtained.   Consequently,   we   must   reject   West's

contention that the district court erred in excluding the proposed

testimony regarding the provisions of the Texas Homestead Act. Cf.

United States v. Burton, 737 F.2d 439, 444 (5th Cir. 1984) (noting

that the trial court "ordinarily will be the sole source of the

law").

                                 V

      For the foregoing reasons, we AFFIRM the judgment of the

district court.




                               -37-